EXHIBIT 99.2 ZYTO CORP POLICY ON INSIDER TRADING AND COMPLIANCE Effective Date: July 5, 2011 Policy on Insider Trading and Compliance It is the policy of ZYTO Corp ( the "Company"), to comply fully, and to assist (i) the directors (the "Directors") of the Company, (ii) the officers of the Company (the "Officers") (iii) greater than 10% holders of the Company (“10% Holders”), and (iv) other employees of the Company who work closely with the foregoing persons (the "Employees" and collectively with the Directors, Officers, and 10% Holders the "Insiders") in complying fully with all federal and state securities laws applicable to transactions in the Company's securities. In this regard, the Company depends upon the conduct and diligence of the Insiders, in both their professional and personal capacities, to ensure full compliance with this policy. It is the personal obligation and responsibility of each Insider to act in a manner consistent with the following policy regarding compliance with the insider trading provisions of the federal securities laws. It is the policy of the Company that no Insider may buy or sell any security issued by the Company, or any option or similar right to buy or sell such a security, while in possession of material nonpublic information regarding the Company or its subsidiaries. In addition, every Insider must maintain the confidentiality of material nonpublic information regarding the Company or its subsidiaries that he or she may possess, and shall not give advice or make recommendations regarding investments in the Company based on material nonpublic information. No Insider may permit persons under his or her supervision to act inconsistently with this policy. It is further the policy of the Company that Directors, Officers, 10% Holders and Employees designated by the Chief Financial Officer “Compliance Officer”) may not trade in the Company's securities during (i) the period beginning at the close of market four weeks before the Company issues its earnings release for any given quarter (or, with respect to the fourth quarter, sixty (60) days before the Company issues its earnings release for any applicable fiscal year) and ending forty-eight (48) hours after the Company issues its earnings release for that period, and (ii) occasions where the Company imposes a temporary blackout on trading, such as when the Company is engaged in discussions regarding a significant business combination (the “Blackout Period”). Moreover, the Company may impose a temporary Blackout Period covering trading by Directors in connection with Board meetings and updates.In addition, Insiders may not trade in Company securities after termination of the services that they provide to the Company or the Company or its subsidiaries if they are aware of material nonpublic information. Further information regarding the insider trading and related policies of the Company is set forth in the memoranda attached hereto as Appendix A, Appendix B and Appendix C. Every Employee will be provided with a copy of the memorandum attached hereto as Appendix A. Every Director, Officer, 10% Holder and Employee designed by the Compliance Officer will be provided with a copy of the memoranda attached hereto as Appendix B and Appendix C. 1 Appendix A MEMORANDUM TO: Employees of ZYTO Corp and its Subsidiaries FROM: Brian E. Halladay, Chief Financial Officer ("Compliance Officer") RE: Policy on Insider Trading and Compliance In the course of conducting the business of ZYTO Corp (the "Company"), persons employed by the Company that work closely with Officers, Directors, and 10% Holders (collectively, the "Employees") frequently come into possession of "material" information about the Company and its subsidiaries, or other entities, that generally is not available to the investing public. This memorandum is intended to remind all persons associated with the Company and its subsidiaries that they must maintain the confidentiality of all such inside information and may not use it in connection with the purchase or sale of securities of the Company or any other entity to which the information relates. Reasons for Maintaining Confidentiality The federal securities laws strictly prohibit any person who obtains inside information and has a duty not to disclose it from using the information in connection with the purchase or sale of securities. Congress enacted this prohibition because the integrity of the securities markets would be seriously undermined if the deck were stacked against persons not privy to inside information. There is, in addition, the ethical concern that arises from taking advantage of another person through the use of inside information. Finally, there is the important fact that our ability to conduct business would be greatly harmed if we did not maintain the confidentiality of any nonpublic information. What is Material Information? Information generally is considered "material" if its disclosure to the public would be reasonably likely to affect investors' decisions to buy or sell Company securities. The following types of information are generally considered to be material: · Operating or financial results; · Projections of earnings or other financial data; · Significant business acquisitions, dispositions, or joint ventures; · Gain or loss of a significant strategic relationship or contract; · Major changes in corporate structure or management personnel; · Public or private debt or equity transactions; · Plans for substantial capital investment; · Significant expansion or reduction of operations; · Significant new products, services or marketing plans; · Substantial write-ups or write-downs of assets; · Significant litigation or disputes; 2 · Adoption of a stock redemption or repurchase program; · Increases or decreases in cash dividends, or the issuance of a stock dividend; · Stock splits or other forms of recapitalization; and · Actual or projected changes in industry circumstances or competitive conditions that could significantly affect the earnings, financial position or future prospects of the Company. The foregoing list is merely illustrative and is not exhaustive. Either positive or negative information may be material. Obviously, what is material information cannot be enumerated with precision because there are many gray areas and varying circumstances. When doubt exists, the information involved should be presumed to be material. If you are unsure whether information of which you are aware is material or nonpublic, you should consult with the Company's Compliance Officer before disclosing the information or trading in the Company's securities. Safeguarding Material Information During the period that material information relating to the business or affairs of the Company or any of its subsidiaries is unavailable to the general public, it must be kept in strict confidence. Accordingly, such information should be discussed only with persons who have a "need to know," and should be confined to as small a group as possible. The utmost care and circumspection must be exercised at all times. Thus, conversations in public places, such as elevators, restaurants, taxis and airplanes should be limited to matters that do not involve information of a sensitive or confidential nature. Necessity for Authorized Release It is important that all such communications on behalf of the Company be through an appropriately designated officer of the Company under carefully controlled circumstances (generally through the Company's Investor Relations contacts). Unless you are expressly authorized to the contrary, if you receive any inquiries from the media, analysts, shareholders or others outsiders regarding the Company, you should decline comment and refer the inquirer to Investor Relations. The foregoing policy is in addition to any prohibitions set forth in any confidentiality agreement you may have with the Company. Trading Restrictions In accordance with the federal securities laws, no one at the Company or any subsidiary of the Company may buy or sell Company securities on the basis of material nonpublic information acquired at or in connection with the Company or any subsidiary. This prohibition extends not only to transactions involving securities of the Company, but also to transactions involving securities of other companies with which the Company or any of its subsidiaries has a relationship including entities with which the Company is engaged in discussions regarding a joint venture, merger or acquisition. Thus, Employees should exercise the highest degree of discretion in buying or selling stock in the Company or any subsidiary of the Company, or other securities of any company with which the Company does business. Furthermore, no person who is aware of material nonpublic information when they terminate their services provided to or on behalf of the Company or any subsidiary may trade in the Company's securities until that information has become public or is no longer material. 3 Prohibition on Speculation To promote compliance with the federal securities laws and the applicable policies and procedures of the Company, directors and officers of the Company and Employees (collectively, the "Insiders") should view all of their transactions in Company securities as involving investment decisions and not speculation. In order to avoid any appearance that Insiders are speculating in the Company's securities, in-and-out trading involving holding of the Company's securities for brief periods is prohibited. In addition, no Insider may engage in short sales or "sales against the box" of the Company's securities, which are legally prohibited for insiders of the Company in all events. "Cashless exercises" of options may require special treatment and must be pre-cleared by the Compliance Officer of the Company. Tipping Restrictions Persons at the Company, the Company or any subsidiary of the Company who come into possession of material inside information must not communicate that information to other persons prior to its public disclosure and dissemination. There is, therefore, a need to exercise care when speaking with other personnel affiliated with the Company or the Company (including personnel of Company subsidiaries) who do not have a "need to know," and when communicating with family, friends and other persons not associated with the Company or its subsidiaries. You are prohibited from making recommendations (based on material nonpublic information) about buying or selling the securities of the Company or other entities with which it has a business relationship. Liability and Consequences The penalties under the securities laws for violating the insider trading provisions are severe. The courts can levy treble damages, fines, and criminal penalties (including prison terms) against persons who misuse inside information in connection with the purchase or sale of a security or who reveal confidential information to others who then trade on the basis of that information. Moreover, there may be adverse consequences for the Company and its controlling persons if action is not taken to prevent insidertrading violations by persons under their control. Given the extremely serious nature of any violation of our insider trading policy, the Company wishes to make clear that any person found to have committed such a violation will be subject to dismissal and to possible claims for any damages sustained by the Company as a result of the person's illicit activities, whether or not you have violated federal securities laws. Compliance Certification All recipients of this memorandum must sign, date and return the enclosed certification stating that they received the Company's policy regarding insider trading and the preservation of inside information, and that they agree to comply with it. All Insiders are bound by the policy, regardless of whether they sign the certification. Please return the enclosed certification to the Compliance Officer immediately. 4 Exhibit 1 COMPLIANCE CERTIFICATION I certify that I have read and understand, and agree to comply in full with, the Policy on Insider Trading and Compliance and the Memorandum to Employees of the Company (collectively, the "Insider Trading Policy"), copies of which were distributed with this certification. I understand that the Compliance Officer is available to answer any questions regarding the Insider Trading Policy. Date: Signature Print Name 5 Appendix B MEMORANDUM TO: All Directors, Officers, 10% Holders, and Employees Designated by the Chief Financial Officer of ZYTO Corp FROM: Brian E. Halladay, Chief Financial Officer ("Compliance Officer") RE: Policy on Insider Trading and Compliance This memorandum is intended to advise you of the policies adopted by ZYTO Corp (the "Company") to help ensure compliance by (i) Directors, (ii) the Section 16 officers1 of the Company (the "Officers"), (iii) 10% Holders, and (iv) all Employees designated by the Compliance Officer of the Company (the "Designated Persons" and collectively with the Directors, Officers, and 10% Holders, the "Insiders") with their obligations under the federal securities laws. These obligations are described in the attached memorandum. I. INSIDE INFORMATION During the period that material information relating to the business or affairs of the Company or its subsidiaries is unavailable to the general public, it must be kept in strict confidence. Accordingly, such "inside" or "material nonpublic" information should be discussed only with persons who have a "need to know," and should be confined to as small a group as possible. The utmost care and circumspection must be exercised at all times with respect to inside information. Thus, conversations in public places, such as elevators, restaurants, taxis and airplanes should be limited to matters that do not involve information of a sensitive or confidential nature. This prohibition against the disclosure of inside information of the Company applies specifically, but not exclusively, to inquiries about the Company that may be made by the financial press, shareholders, investment analysts or others in the financial community. It is important that all such communications on behalf of the Company be through an appropriately designated officer under carefully controlled circumstances (generally through the Company's Investor Relations contacts). Unless you are expressly authorized to the contrary, you should decline comment on any inquiries regarding the Company from the media, analysts, shareholders and other outsiders and refer the inquirer to Investor Relations. The foregoing policy is in addition to any prohibitions set forth in any confidentiality agreement you may have with the Company. 1 The term “officer” for purposes of Section 16 of the Securities Exchange Act of 1934 (the “Exchange Act”) is defined to mean an issuer's president, principal financial officer, principal accounting officer (or, if there is no such accounting officer, the controller), any vice-president of the issuer in charge of a principal business unit, division or function (such as sales, administration or finance), any other officer who performs a policy-making function, or any other person who performs similar policy making functions for the issuer. Officers of the issuer's parent(s) or subsidiaries are deemed officers of the issuer if they perform such policy-making functions for the issuer. If pursuant to Item 401(b) of Regulation S-K the issuer identifies a person as an "executive officer," it is presumed that the Board of Directors has made that judgment and that the persons so identified are the officers for purposes of Section 16 of the Exchange Act, as are such other persons enumerated above. 6 II.TRADING AND TIPPING As described in Section B of Appendix C, the federal securities laws strictly prohibit the misuse of inside information for trading purposes, and place responsibility on the Company and its controlling persons to take steps to prevent illicit insider trading. In light of its responsibilities under the securities laws, the Company has adopted the following policies regarding your trading in securities: 1.Insiders may not buy or sell any securities of the Company while in possession of material nonpublic information regarding the Company or its subsidiaries. Neither you nor any person affiliated with you (including family members and business entities with respect to which you are a director, officer or large shareholder) may buy or sell securities or engage in any other action to take advantage of, or pass on to others, this type of information. For purposes of this prohibition, the term "family member" means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law or any adopted relative who shares the same household as an insider. This prohibition extends not only to transactions involving Company securities but also to transactions involving securities of other entities with which the Company has a relationship, including entities with which the Company is engaged in discussions regarding a joint venture, merger or acquisition. Information is not deemed public merely because it is reflected by rumors or other unofficial statements in the marketplace. Information is not deemed public until it is fully absorbed by the market. For purposes of this prohibition, information shall not be deemed public until at least forty-eight (48) hours after it has been officially disseminated through a national news medium. For example, if the Company were to make an announcement on a Monday, you should not trade in Company securities until at least Thursday. Accordingly, neither you nor any person affiliated with you may attempt to "beat the market" by trading simultaneously with, or shortly after, the official release of information. It is important to note that the SEC takes the position that the mere fact that a person is aware of inside information is a prohibition to trading. The SEC does not recognize the defense that a transaction occurred without the use of inside information. Accordingly, transactions that may be necessary or justifiable to you for independent reasons (e.g., the need to raise money for an emergency expenditure) are neither an exception to our policy nor a safeguard against prosecution for violations of insider trading laws. 2.Insiders may not buy or sell any securities of the Company during any quarterly blackout period, interim blackout period or event-specific blackout period. The announcement of the Company's quarterly earnings almost always has the potential to have a material effect on the market for the Company's securities. For that reason, neither you nor anyone affiliated with you may buy or sell Company securities during the period beginning at the close of market four (4) weeks before the Company issues its earnings release for any given quarter or, with respect to the fourth quarter, sixty (60) days before the Company issues its earnings release for any applicable fiscal year) and ending forty-eight (48) hours after the Company issues its earnings release for that period. 7 Furthermore, the Company may on occasion issue interim earnings guidance or other potentially material information by means of a press release, SEC filing on Form 8-K or other means designed to achieve widespread dissemination of the information. The existence of an "interim" blackout period will be communicated to you. You should anticipate that transactions are unlikely to be pre-cleared while the Company is in the process of assembling the information to be released and until the information has been released and fully absorbed by the market. On occasion, a material event may occur that is known by only a few Directors, Officers, Employees, and sometimes 10% Holders, such as a potential significant business combination. As long as the event remains material and nonpublic, neither you nor anyone affiliated with you may trade in the Company's securities. The existence of such an "event-specific" blackout period will not be announced, other than to those who are aware of the event giving rise to the blackout period. The Company will notify subject persons when the blackout period begins and when it concludes. If, however, a person whose transactions are subject to pre-clearance requests permission to trade in the Company's securities during an event-specific blackout period, the Compliance Officer will inform them of the existence of the blackout period without disclosing the reason for the blackout. Any person aware or made aware of the existence of an event-specific blackout period may not disclose the existence of the blackout to any other person. The failure of the Compliance Officer of the Company to designate a person as being subject to an event-specific blackout period will not relieve that person of the obligation not to trade while aware of material nonpublic information. The Company also requires that all trades by Insiders be pre-cleared with the Compliance Officer as discussed below. If, during a quarterly blackout period, you have an unexpected and urgent need to sell Company securities in order to generate cash, you may, under appropriate circumstances, be permitted to sell Company securities during the blackout period. Such a "hardship exception" may be granted only by the Compliance Officer and must be requested at least five (5) business days in advance of the proposed transaction. A hardship exception may be granted only if the Compliance Officer, in his sole discretion, concludes that the Company's earnings information for the applicable quarter does not constitute material nonpublic information. Under no circumstance will a hardship exception be granted during an event-specific blackout period. 3.Insiders may not communicate material nonpublic information to other persons prior to its public disclosure and dissemination (unless under circumstances where trading protections exist). In order to avoid "tipping" inside information to others in violation of the law, you must exercise care both when speaking with other personnel who do not have a "need to know," and when communicating with family, friends and other persons not associated with the Company. You are prohibited from making recommendations (based on material nonpublic information) about buying or selling the securities of the Company or other entities with which it has a relationship. 4.Insiders may not trade in Company securities after terminating the service that they provide to the Company if they are aware of material nonpublic information. If you are aware of material nonpublic information when you terminate service as an Insider, you may not trade in the Company's securities until that information has become public or is no longer material. In all other respects, the procedures and prohibitions set forth above regarding trading while in possession of material nonpublic information will cease to apply to your transactions in Company securities upon the expiration of any blackout period applicable to your transactions at the time of your termination of service. 8 5.Insiders are prohibited from engaging in speculation with respect to Company securities. To promote compliance with the federal securities laws and the applicable policies and procedures of the Company, you should view all of your transactions in Company securities as involving investment decisions and not speculation. In order to avoid the appearance that you are speculating in the Company's securities, in-and-out trading involving holding of the Company's securities for brief periods is prohibited and for certain Insiders may result in confiscation of any profit realized pursuant to the "short-swing" profit provisions of the federal securities laws. In addition, you may not engage in short sales or "sales against the box" of the Company's securities, which are legally prohibited for Insiders in all events. 6.Insiders generally may only resell Company stock on the open market pursuant to Rule 144. Rule 144 requires compliance with a number of technical and complicated requirements (see Section D of Appendix C). Accordingly, as a matter of Company policy, Insiders of the Company should consult with the Compliance Officer before attempting to sell shares under Rule 144. 7.Insiders may exercise options for cash. For purposes of our Policy on Insider Trading and Compliance, the Company considers that the exercise of options for cash under the Company's equity incentive plan (but not (1) the sale of any shares issued upon such exercise or (2) a cashless exercise as this is accomplished by the sale of a portion of the shares issued upon exercise of the option) is exempt from our Policy on Insider Trading and Compliance since the other party to the transaction is the Company itself and the price does not vary with the market but is fixed by the terms of the option agreement or the plan. III. REPORTING COMPLIANCE As indicated in Section C.1 of Appendix C, Section 16(a) of the Securities Exchange Act of 1934 (the "Exchange Act") requires Insiders to file reports on Forms 3, 4 and 5, as appropriate, to report their transactions and holdings involving equity securities of the Company. Form 3 is a report of initial holdings, Form 4 reports changes to holdings, and Form 5 is an annual report of holdings. Although the preparation and filing of these reports legally are the sole responsibility of the Insiders, the Company recognizes that the reporting requirements are complex and that mistakes can result in disclosures that are embarrassing to you and the Company. Accordingly, at your request, the Company, on behalf of the Company, will assist you in making these filings, and has established the following procedures for doing so. 9 A. Section 16 Filings The Compliance Officer will assist or arrange for assistance to all Insiders who request assistance in the preparation and filing of their Form 3, Form 4 and Form 5 reports, which generally must be filed within two (2) business days after consummation of the transaction. The Compliance Officer will be available to answer any questions regarding compliance with Section 16. B. Pre-Clearance Procedures. As further discussed below in Section IV.A of this memorandum, the Company has instituted pre-clearance procedures to prevent inadvertent violations of the federal securities laws. IV. SHORT-SWING PROFIT PROVISIONS As explained in Section C.2 of Appendix C, insiders will be held liable for any "short-swing profits" resulting from any combination of purchase and sale, or sale and purchase, of the Company's equity securities within a period of less than six (6) months. For this purpose, transactions in common shares, and options to purchase common shares, are "matchable" with one another. To help minimize inadvertent violations, the following Section 16(b) protective procedures will apply. A. Pre-Clearance of Transactions Involving Company Securities. To help prevent inadvertent violations of the federal securities laws and to avoid the appearance of trading on inside information, you, together with family members, may not engage in any transaction involving Company securities (including an incentive plan transaction such as an option exercise, gift, loan or pledge or hedge, contribution to a trust, or any other transfer) without first obtaining pre-clearance of the transaction from the Compliance Officer. The Compliance Officer can review with you any potentially matchable transactions you may have engaged in within the preceding six (6) months, as well as possible matching transactions within the coming six (6) months. A prior review of this sort also may help prevent inadvertent violations of other SEC rules, including Rule 10b-5 and Rule 144. Pre-clearance of any trade should be affected with the Compliance Officer in advance of execution of the proposed transaction. The Compliance Officer may determine not to permit the transaction. The importance of pre-clearing your transactions from a regulatory perspective cannot be overemphasized due to the sanctions and the embarrassment that can result from a failure to comply with applicable securities law provisions. Section B.3 of Appendix C discusses the sanctions associated with violations of the insider trading laws. B. Pre-Clearance of 10b5-1 Plans. If you wish to implement a trading plan under SEC Rule 10b5-1, the Company suggests that you first pre-clear the trading plan with the Compliance Officer. (Rule 10b5-1 trading plans are discussed in Section B.4 of Appendix C.) As required by Rule 10b5-1, you may enter into a trading plan only when you are not in possession of material nonpublic information. 10 Further, you may not enter into a Rule 10b5-1 trading plan during a blackout period. The Company strongly recommends that a person seeking to adopt a trading plan consult an attorney prior to the adoption of a trading plan. The Company does not undertake any obligation to ensure that a trading plan filed with the Company complies with Rule 10b5-1. V. COMPLIANCE OFFICER The Company, on behalf of the Company, has appointed the Company's Chief Financial Officer as the Insider Trading Compliance Officer. The duties of the Compliance Officer include, but are not limited to, the following: 1. Pre-clearing all transactions involving the Company's securities by the Insiders in order to determine compliance with our Policy on Insider Trading and Compliance, insider trading laws, Section 16 and Rule 144. 2. Upon request, assisting in the preparation and filing of Section 16 reports (Forms 3, 4 and 5) for Directors and Officers. 3. Serving as the designated recipient at the Company of copies of reports filed with the SEC by Directors and Officers under Section 16 of the Exchange Act. 4. Distributing quarterly reminders of the dates that the trading window described above opens and closes. 5. Performing periodic cross-checks of available materials, which may include Forms 3, 4 and 5, Form 144, officers and directors questionnaires, and reports received from the Company's unit administrator and transfer agent, to determine trading activity by Insiders and others who have, or may have, access to inside information. 6. Circulating the Company Policy on Insider Trading and Compliance (and/or a summary thereof) to all Insiders, on an annual basis, and providing such Policy and other appropriate materials to new Insiders and others who have, or may have, access to inside information. 7. Assisting the Company in implementing its Policy on Insider Trading and Compliance. 8. Coordinating with Company counsel regarding compliance activities with respect to Rule 144 requirements and regarding changing requirements and recommendations for compliance with Section 16 of the Exchange Act and insider trading laws to ensure that our Policy on Insider Trading and Compliance is amended as necessary to comply with such requirements. 9. Coordinating implementation of trading plans adopted in compliance with Rule 10b5-1 of the Exchange Act. 11 VI.COMPANY ASSISTANCE AND CERTIFICATION If you have any questions with respect to this memorandum or the Policy on Insider Trading and Compliance, please contact the Compliance Officer for additional guidance. To ensure compliance with our Policy on Insider Trading and Compliance, you must certify your understanding of, and intent to comply with, the Company's Policy on Insider Trading and Compliance, including the procedures set forth in this memorandum. Please return the enclosed certification to the Compliance Officer immediately. VII. DISCIPLINE Violations of our Policy on Insider Trading and Compliance, including the procedures set forth in this memorandum, are subject to disciplinary action, up to and including termination of your services to the Company or the Company or its subsidiaries, whether or not you have violated federal securities laws. 12 Exhibit 1 CERTIFICATION I certify that I have read and understand, and agree to comply in full with, the Policy on Insider Trading and Compliance and the Memorandum to All Directors, Officers, 10% Holders, and Employees Designated by the Chief Financial Officer of ZYTO Corp (collectively, the "Insider Trading Policy"), copies of which were distributed with this certification. I understand that the Company's Insider Trading Compliance Officer is available to answer any questions regarding the Insider Trading Policy. Date: Signature Print Name 13 Appendix C MEMORANDUM TO: All Directors, Officers, 10% Holders, and Employees Designated by the Chief Financial Officer of ZYTO Corp FROM: Brian E. Halladay, Chief Financial Officer ("Compliance Officer") RE:
